UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILINGOMB APPROVALOMB Number: 3235-0058Expires: August 31, 2018Estimated average burden hours per response…………… 2.50SEC FILE NUMBER000-54208CUSIP NUMBER (Check one):¨ Form10-K o Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSRFor Period Ended:March 31, 2016o Transition Report on Form10-Ko Transition Report on Form20-Fo Transition Report on Form11-Ko Transition Report on Form10-Qo Transition Report on FormN-SARFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I — REGISTRANT INFORMATION BioCorRX Inc.Full Name of RegistrantFormer Name if Applicable601 N. Parkcenter Drive, Suite 103Address of Principal Executive Office (Street and Number)Santa Ana, CA 92705City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period.BioCorRX Inc. (the "Registrant") was unable, without unreasonable effort or expense, to file itsQuarterly Report on Form 10-Q for the period endedMarch 31, 2016(the "Quarterly Report") by the May 16, 2016 filing date applicable to smaller reporting companies due to a delay experienced by the Registrant in completing its financial statements and other disclosures in theQuarterly Report.As a result, the Registrant is still in the process of compiling required information to complete theQuarterly Report and its independent registered public accounting firm requires additional time to complete its review of the financial statements for theperiodendedMarch 31, 2016to be incorporated in the Quarterly Report.The Registrant anticipates that it will file theQuarterly Report no later than the fifth calendar day following the prescribed filing date. SEC 1344 (04-09)Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.(Attach extra Sheets if Needed)PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Lourdes Felix(714)462-4880(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes x Noo(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yeso No xIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2BioCorRX Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2016By:/s/ Lourdes FelixLourdes FelixCFO3
